NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1574-18T3

QUALITY AUTO EXCHANGE,
CORP., MINA L. ABAID, and
IBRAHIM E. ABAID,

          Plaintiffs-Respondents,

v.

ALBERTO ALMEIDA,

     Defendant-Appellant.
____________________________

                   Submitted September 15, 2020 – Decided September 21, 2020

                   Before Judges Fisher and Gilson.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Union County, Docket Nos. L-3835-15 and
                   L-0574-18.

                   Alberto Almeida, appellant pro se.

                   Lawrence B. Sachs, attorney for respondents.

PER CURIAM
      Plaintiffs Quality Auto Exchange Corp., Mina L. Abaid, and Ibrahim E.

Abaid commenced this Union County action against defendant Alberto Almeida

claiming, among other things, that defendant failed to make repairs to the

Ramsey premises that plaintiffs had agreed to lease from defendant for five years

– starting in 2015, with a five-year option – during which plaintiffs intended to

operate a car dealership. After a two-day bench trial, the trial judge made

findings favorable to plaintiffs, dismissed defendant's counterclaim, as well as

the transferred Bergen County tenancy action, which had been joined with this

Union County case, and entered a $77,500 judgment against defendant.

      Defendant appeals, challenging the rulings, findings, and orders that: (1)

transferred his tenancy action to Union County 1; (2) required him to go to trial

without an attorney or interpreter; (3) rejected his argument that plaintiffs lacked

standing to sue, a contention that seems based more on an argument that, in

defendant's view, the judge misunderstood the obligations imposed by the lease,

rather than an actually presenting a standing problem; (4) concluded that

"[d]efendant never notified [p]laintiffs of property tax increases even though

[p]laintiffs paid [the] town directly"; (5) determined that the "bulk" of


1
 The transfer was ordered by a Bergen judge. By way of subsequent motions
decided by Union judges, defendant persisted in seeking to undo this
determination. Defendant appeals all these orders.
                                                                            A-1574-18T3
                                         2
defendant's evidence "was inadmissible because it was based on hearsay

statements"; and (6) enforced the lease agreement in a way that deprived him of

the "benefit of his bargain." We find insufficient merit in these argu ments to

warrant further discussion in a written opinion, R. 2:11-3(e)(1)(E), beyond the

following brief comments.

      As for defendant's first point, we note that despite the leased property's

location in Bergen County, plaintiffs commenced their action in Union County,

where plaintiff Quality Auto maintained its principal place of business. That

fact alone was sufficient to venue this matter in Union County and, indeed,

defendants' argument largely focuses on what he claims was the inconvenience

caused him and those witnesses located in Bergen County. In short, defendant

argues that the determinations to keep the matters in Union County were

erroneous because Bergen County constituted a more convenient forum. Such

a determination rests in a judge's sound discretion. Civic S. Factors Corp. v.

Bonat, 65 N.J. 329, 333 (1974). While it may be true that some witnesses

resided in Bergen, that alone – when further considering the minimal distance

between Bergen's courthouse in Hackensack and Union's courthouse in

Elizabeth (approximately twenty-two miles) – was properly found to be

insufficient here to warrant upsetting plaintiffs' choice of venue. We have been


                                                                        A-1574-18T3
                                       3
presented with no sound or principled reason to second-guess the repeated

denials of defendant's requests to change venue.

      Defendant, in his second point, argues that he was "forc[ed]" to go to trial

without an attorney or interpreter.2 We consider these contentions separately.

      Because the action was commenced in 2015, we find no credence in

defendant's claim that he could not secure counsel in time for the 2018 trial. In

his appellate brief, defendant asserts that he was deprived of an attorney because

one had retired, another became a judge, and two others gave – he claims –

"improper legal advice." Not to be flippant, but there are more than four

attorneys in New Jersey from whom defendant could have sought advice or

representation. Moreover, defendant has not pointed us to anything in the record

to suggest he ever sought an adjournment for that reason. To the contrary, he

has alluded only to that part of the trial transcript in which the judge patiently

explained to him the way in which the trial would proceed.           During this

discussion, defendant asserted that he was being "blamed" by the judge for not

having an attorney, and he explained to the judge that he had chosen to proceed



2
  Defendant claims he was hampered at trial because English is his "second
language," but his sixty-page pro se appellate brief reveals no impediment, since
he has fully and more than adequately explained his arguments, with numerous
citations to legal authorities, without a hint of a language barrier.
                                                                          A-1574-18T3
                                        4
without an attorney because the attorneys he consulted did not share his view of

the case.

      Defendant, of course, had a right to represent himself at trial and he clearly

expressed to the judge the reasons why. At no point in the transcript is it

revealed or even suggested that the judge deprived defendant of his right to

retain counsel nor did defendant ever argue or suggest to the court that he

required more time to prepare in light of his unrepresented status. In short, there

is no evidence that defendant was "forced" to go to trial without counsel .

      We also reject the contention that the judge did not provide sufficient

leniency in the application of the court rules and the rules of evidence because

of defendant's unrepresented status. Again, the record reveals that the judge was

quite patient with defendant and properly held that defendant remained obligated

to comply with the court's rules and procedures regardless of his unrepresented

status. See Ridge at Back Brook, LLC v. Klenert, 437 N.J. Super. 90, 99 (App.

Div. 2014) (recognizing that courts must ensure a meaningful opportunity for

unrepresented litigants to present their positions but the fact that litigants are

unrepresented provides them no greater rights than represented parties); see also

Rubin v. Rubin, 188 N.J. Super. 155, 159 (App. Div. 1982).




                                                                            A-1574-18T3
                                         5
      And we find no merit in the second half of defendant's second point: that

he was hampered by the absence of an interpreter. The trial transcript reveals

the presence of an interpreter at all times. Indeed, the proceedings on the first

trial day were delayed because an interpreter was not immediately available; the

trial did not commence until the interpreter arrived. Defendant's argument is

rebutted by the record.

      Defendant's other arguments challenge the judge's factual findings and

legal determinations about the lease's requirements and the parties'

performances of their obligations, as well as the judge's determination about the

admissibility of some of the evidence offered by defendant. We find no merit

in those arguments. The judge's findings, based in large part on his v iew of the

witnesses' credibility, command our deference. Rova Farms Resort, Inc. v.

Inv'rs Ins. Co., 65 N.J. 474, 484 (1974).

      The judge's rulings on the admissibility of evidence are examined for an

abuse of discretion. Hisenaj v. Kuehner, 194 N.J. 6, 12 (2008). The record

reveals that the judge was very lenient in admitting defendant's documentary

evidence. In affording defendant leeway due to his unrepresented status, the

judge admitted all defendant's exhibits into evidence subject only to the

limitation that he would not consider any embedded inadmissible statements in


                                                                         A-1574-18T3
                                        6
ruling on the merits. The judge's refusal to rely on inadmissible hearsay was

appropriate. And the judge's application of legal principles to the facts as he

found them, although reviewed de novo, Griepenburg v. Twp. of Ocean, 220
N.J. 239, 254 (2015), was sound. In fact, we affirm the judge's disposition of

the merits of the parties' disputes substantially for the reasons set forth in the

judge's thorough and well-reasoned written decision.

      Affirmed.




                                                                          A-1574-18T3
                                        7